 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case - [ PED

 

 

UNITED STATES DISTRICT COURT JUN O& 2019

SOUTHERN DISTRICT OF CALIFORNIA CLERK, U.S. DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMMANAL CASE DEITY

Vv. (For Offenses Committed On or After November 1, 1987)
ARTURO ROMERO-GONZALEZ (1)

 

 

Case Number: 3:19-CR-01203-AJB

 

Holly A Sullivan FD
Defendant’s Attorney

USM Number 84046-298

ry] -

THE DEFENDANT:

pleaded guilty to count(s) One of the Information

Li was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1546(a) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) ]

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[_] The defendant has been found not guilty on count(s)

 

L] Countfs) is dismissed on the motion of the United States.

& Assessment: $100.00 - Remitted

() JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine waived [| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

May 28.2019

Daté of Imposition Af Sentence

     
 

 

UNITED STATES DIST JUDGE

a HON. ANTHONY J. DISTR
AO 245B (CASD Rev, 1/19} Judgment in a Criminal Case

 

DEFENDANT: ARTURO ROMERO-GONZALEZ (1)
CASE NUMBER: 3:19-CR-01203-AJB

Judgment - Page 2 of 2

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

OHO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CL) at A.M. on

 

O as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

1) onor before
{] as notified by the United States Marshal.
[1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-01203-AJB
